 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Amalgamated Lithographers of America was, on July 14, 1958, and at alltimes since has been, the exclusive representative of all employees in the appropriateunit for the purpose of collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing to bargain collectively with Amalgamated Lithographers ofAmerica as the exclusive bargaining representative of the employees in the appropri-ate unit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the NationalLaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with the efforts of Amalgamated Lithographers ofAmerica to bargain collectively with us.All our employees are free to becomeor remain members of this union, or any other labor organization.WE WILL bargain collectively upon request with Amalgamated Lithographersof America, as the exclusive representative of all employees in the appropriatebargaining unit described hereinafter, with respect to rates of pay, wages, hoursof employment, or other condition of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All pressmen, apprentice pressmen, feeder, helpers, and floormen en-gaged in offset work at our Middlebury, Indiana, plant, excluding all otheremployees and supervisors as defined in the National Labor Relations Act.ACE FOLDING Box CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Charles F. Reichert and Charles F. Reichert,3rd, Co-Partnersd/b/a Charles F. ReichertandLocal 470, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 4-CA-1754. July 10, 1959DECISION AND ORDEROn January 30, 1959, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) and (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and briefs in support thereof.124 NLRB No. S. CHARLES F. REICHERT29The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in some of the Respondent's exceptions.Accordingly, the Board adopts the findings of the Trial Examineronly insofar as consistent with this Decision and Order.The complaint alleges, and the Trial Examiner found, that at alltimes since March 25, 1958, the Respondent has refused to bargainwith the Union as representative of the Respondent's employees in anappropriate unit of truckdrivers and helpers, excluding all otheremployees. In its exceptions, the Respondent contends that the unitis inappropriate because it does not include all employees performingtruckdriving duties, and that the General Counsel has failed to sus-tain his burden of proof as to the appropriate unit.We find merit inthis exception.The Board has recently stated that a union which seeks to enforceits rights under Section 8(a) (5) of the Act "must establish that ithas been designated by an uncoerced majority of the employees, thata unit is appropriate, and that there has been both a demand and arefusal.If there is failure of proof in any one of these conditions,its resort to the Board will have been in vain." 1The only evidence of appropriate unit in this case is a certificationof representatives issued by the Pennsylvania Labor Relations Boardon March 25, 1958, and later revoked by the same agency on Septem-ber 23, 1958, for lack of jurisdiction.At the hearing before theTrial Examiner on November 11, 1958, the General Counsel took theposition that a State Board certification isprima facieevidence ofappropriate unit and a union's majority status therein.The GeneralCounsel therefore contended that he had sustained his burden ofproof, and that the Respondent had the burden of going forward withevidence in rebuttal.On the other hand, the Respondent contendedthat the State Board's unit determination was incorrect, that the unitwas inappropriate, that the State Board certification was invalid forjurisdicional reasons, and that under these circumstances the GeneralCounsel had not made out aprima faciecase.Neither the GeneralCounsel nor the Respondent presented any other evidence on thequestion of the appropriate unit.Accordingly, the Trial Examinerrelied solely on the State Board certification in making his own unitdetermination, and in effect agreed with the General Counsel that theState Board certification in this case wasprima facieevidence ofappropriate unit.In an 8(a) (5) proceeding, the burden of proof as to the appropriateunit is upon the General Counsel. In this regard, it is well established1 Tom Thumb Stores,Ine.,123 NLRB '8'33. 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat an NLRB certification is conclusive evidence of an appropriateunit-and majority status-because these issues have already beendetermined by the Board in a prior representation proceeding.TheBoard has uniformly declined to redetermine these issues in an unfairlabor practice proceeding in the absence of new evidence, or evidenceof a change in the facts surrounding a prior unit determination, orthe presentation of evidence unavailable in such prior proceeding.'This principle presupposes, however, that the NLRB certificate of-fered as evidence is a valid document.Where a Board certificate hasbeen revoked because of a fundamental disability in the representa-tion proceeding, and "failure to honor" it can therefore not be chargedagainst any party under Board precedent, such certificate is a nullityab initio.3It cannot serve as evidence in a subsequent complaintproceeding for any proposition.In. the instant proceeding the General Counsel has rested his caseon a State Board certification which, at the time of the hearing herein,had been revoked by the State Board because of lack of jurisdiction.That certificate was therefore null and void. and could not serve asevidence to establisha prima faciecase against the Respondent herein.As the General Counsel has produced no other evidence to show thatthe Respondent refused to bargain in an appropriate unit, there isnothing in the record to support this indispensable complaint allega-tion.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]2The Baker and TaylorCo., 109 NLRB 245.8 CompareUnion Bus Terminal of Dallas, Inc.,97 NLRB 206, where the Board found acertificate to be invalid,and dismissed a complaint based thereon,because of the failureof the CIO to comply with the filing requirements of the Act;Mack Manufacturing Cor-poration,107 NLRB 209, 212, where a certificate was revoked,and a complaint basedthereon dismissed,because aunionof guards was shown to be affiliated with a nonguardunion.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Local 470, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued his complaint, dated Novem-ber 10, 1958, and amended November 25, 1958, against Charles F. Reichert andCharles F. Reichert, 3rd, Co-Partners d/b/a Charles F. Reichert, herein called theRespondents.With respect to the unfair labor practices, the complaint as amendedalleges, in substance, that: (1) All truckdrivers and helpers employed by the Re-spondents, excluding clerical employees, countermen, stockmen, guards, and super-visors as defined in the Act, and all other employees, constitute a unit appropriatefor collective bargaining; (2) on March 20, 1958, a majority of the employees insaid unit, by a secret ballot election conducted by the Pennsylvania Labor RelationsBoard, selected the Union as their bargaining representative, and on March 25, 1958,the State Board certified the Union as the bargaining representative of the employeesin said unit; (3) on or about March 25, 1958, and thereafter, including September 3and October 29, the Union requested the Respondents to bargain collectively withrespect to the terms of a contract; (4) at all times since on or about March 25, 1958,Respondents have refused to bargain with the Union as the representative of theemployees in the aforestated unit; (5) by the foregoing conduct Respondents have CHARLES F. REICHERT31engaged in unfair labor practices within the meaning of Section 8(a)(1) and (5)and Section 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act; and (6) on or about May 1, 1958, certain employees at Respondents'plant engaged in a strike which was caused and prolonged by the Respondents'unfair labor practices, as aforestated.In its duly filed answer, as amended, Respondents, in substance, (1) admit theallegations pertaining to the Board's jurisdiction and the status of the Union as alabor organization; (2) deny the appropriateness of the unit alleged in the complaintand found by the State Board; (3) aver that the State Board had no jurisdictionand its certification of the Union is invalid; (4) deny the commission of any unfairlabor practice or that the strike was caused or prolonged by Respondents' conduct;and (5) allege that said strike was illegal.Pursuant to due notice, a hearing was held on December 11, 1958, at Philadelphia,Pennsylvania.All parties were represented at the hearing by counsel, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to present oral argument at the close of the hearing,and thereafter to file briefs as well as proposed findings of fact and conclusions oflaw.The Respondents' motion to dismiss the complaint, made before the close ofthe hearing and upon which I reserved ruling, is disposed of in accordance with thefindings and conclusions herein made.After the close of the hearing, Respondentsfiled a brief, which I have fully considered.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents, Charles F. Reichert and Charles F. Reichert, 3rd, are co-partners doing business as Charles F. Reichert at a plant in Philadelphia, Pennsyl-vania,where they are engaged in the selling of plumbing supplies at wholesale.During the calendar year 1957, Respondents made purchases of products and sup-plies for resale, valued at approximately $260,000, which products were purchasedand shipped from points located outside the Commonwealth of Pennsylvania, tothe Respondents' plant in Philadelphia, Pennsylvania.Upon the above admitted facts, I find, as Respondents admit in their answer andbrief, that Respondents are engaged in commerce within the meaning of the Act.H. THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find, that Local 470, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America isa -labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of relevant eventsThereis no serious dispute as to the relevant events giving rise to the issues raisedin this proceeding.The Respondents first learned of the Union's claim to represent their truck-drivers and helpers in November 1957, when Union Business Agent Jericho wentto the plant and handed Charles F. Reichert, 3rd, one of the partners, a form con-tract covering drivers and helpers with a request to "sign it."When Jericho re-turned a few days later to see about the contract, Reichert, 3rd, referred him toRespondents' attorney, Max C. Baylinson.Respondent gave Baylinson full authorityto represent. them in all matters pertaining to the Union's representation claim andefforts to bargain with Respondents.Thereafter, on November 25, '1957, Respondents, upon advice of AttorneyBaylinson, filed with the Pennsylvania Labor Relations Board an employer petitionfor an investigation of the question which had arisen concerning the representationof their employees and for certification of the representatives selected by a majorityof the employees in an appropriate unit.A hearing at which testimony was takelmwas held on this petition by the State Board on December 9, 1957. Thereafter,pursuant to Respondents' request to reopen the record to adduce newly discoveredevidence, a further hearing was held on February 6, 1958.At these hearings, Re-spondents took the position that the only appropriate unit consisted of one com-prising all its employees.The Union contended for a unit confined to Respondents'truckdrivers and helpers. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 13, 1958, the State Board issued its Order Directing Election. In thisdocument, the State Board reviewed the duties performed by all the employees;found that two employees spent the greatest portion of their time in loading, un-loading, and driving trucks and that one employee spent the greater portion of hisworking time in helping on trucks; further found that, under the circumstances,these three employees constitute "a functionally distinct group" entitled to separaterepresentation, citing two decisions of the National Labor Relations Board; i con-cluded that the appropriate unit for purposes of collective bargaining was a sub-division of the employer unit, comprised of truckdrivers and helpers; and orderedan election in that unit to be held on March 20, 1958. Said election was held asordered and thereafter, on March 25, 1958, the State Board issued a Nisi Order ofCertification, in which it found that the Union had been selected as bargainingrepresentative by a majority of the employees in the appropriate unit and that "theduly appointed watchers in attendance at the election have certified that the elec-tion was fairly and impartially conducted and that a true and perfect return thereofhas been made by the designated Agent of the Board"; concluded that the Unionwas "the exclusive representative of all the employees of the Employer, within theheretofore defined appropriate unit, for the purposes of collective bargaining, withrespect to rates of pay, wages, hours of employment and other conditions of em-ployment"; and certified the Union as such exclusive representative.Thereafter, on April 1, 1958, Respondents filed Exceptions to Nisi Order ofCertification, in which they contended, in substance, that the unit was inappropriateand invalid, that the State Board had no authority or jurisdiction in the matter be-cause Respondents are engaged in interstate commerce, and that the Order ofCertification was invalid and unenforceable.On April 28, 1958, the State Boardissued its final Decision and Order, in which it found Respondents' exceptions tobe without merit, and ordered and decreed that its "Order of March 25, 1958, shallbecome and be absolute and final."In a letter, dated April 30, 1958, to the Union's attorney, Edward Davis, Respond-ents' attorney, Baylinson, stated that Respondents intended to appeal to the "Com-mon Pleas Court from the Order of the Board," and requested Davis to informUnion Business Agent Jericho, who had threatened to call a strike, "that we willnot commence any negotiations during the pendency of the appeal."About 8 a.m.on May 1, 1958, when employees McIntyre and Klemmer, two truckdrivers in theunit found appropriate, were going to work, they were met outside the plant premisesby Union Business Agent Jericho and informed by him that the Respondents wouldnot bargain with the Union and that "we are authorized to go on strike." Jerichogave picket signs to the two employees who thereupon began picketing Respondents'premises.About a half hour later, they were joined in the picketing by employeeBrodbeck, a helper in the unit found appropriate.The strike, with intermittentpicketing, was still in progress as of December 11, 1958, the date of the hearing inthe instant proceeding.On June 23, 1958, the Respondents filed in the Court of Common Pleas of Phila-delphia County a petition to review and set aside the Final Order of the State Board,alleging, in substance, that the State Board erred in finding a unit of truckdriversand helpers to be appropriate and in failing to make a finding as to commerce. OnJuly 10, 1958, the State Board filed with said court a petition for remand to permitthe State Board to hold a further hearing relative to the question of jurisdiction:The Respondents joined in the petition.On July 10, 1958, the said court remandedthe proceeding to the State Board "for the purpose of ascertaining whether theemployer is engaged in interstate commerce within the meaning of the NationalLabor Relations Act and thereafter to make findings of fact and conclusions relativethereto."In compliance with such order, hearings were held before the State Boardon July 22 and August 1, 1958.On August 4, 1958, the Union filed its first charge with the National LaborRelations Board, alleging that it has been the bargaining agent for Respondents'truckdrivers and helpers since its certification by the State Board on March 25, 1958,and that Respondents have consistently refused to bargain with the Union since thattime in violation of Section 8(a)(5) and (1) of the Act.By letter, dated September 3, 1958, and addressed to Baylinson, Respondents'attorney, the Union's attorney, Davis, again requested an opportunity "to negotiatea collective bargaining agreement for the truckdrivers and helpers who designated"theUnion "as their exclusive bargaining agent in the recent election held by thePennsylvania Labor Relations Board."Davis reiterated on behalf of the Union "our1Maule Industries,Inc.,117 NLRB1710,andAllied Chemical and Die Corporation,116 NLRB 1784. CHARLES F. REICHERT33unwillingness to sit down with you and negotiate a collective bargaining agreement."The letter closed with a request that Baylinson "please be good enough to fix atime."Charles Reichert, 3rd, admittedly saw this letter, discussed it with Baylinson,and authorized the answer which Baylinson gave by letter, dated September 3 andaddressed to Attorney Davis. In this letter, Baylinson stated that it has always beenRespondents' position that the unit found appropriate by the State Board was"arbitrary," "capricious," and "improper," and that the State Board had no juris-diction in this matter.He further pointed out that Respondents' exceptions arenow the subject of an appeal before the Court of Common Pleas and that, on aremand, the State Board had taken additional testimony on jurisdiction but had notyet reached a decision.The letter concluded with a statement of Respondents' posi-tion that "we are not obligated to bargain with the representatives of Local 470until this matter has been finally adjudicated."On September 23, 1958, the State Board issued a Nisi Decision and Order, inwhich it made additional findings of fact with respect to jurisdiction.The StateBoard concluded that "it is obvious that the facts concerning the Employer's businesssatisfies the jurisdictional standards established by the National Labor RelationsBoard and that this Board is without jurisdiction in the matter"; revoked its priorFinal Order of Certification; and dismissed the Respondents' petition.On October 2,1958, the Union filed exceptions with the State Board.Thereafter, the State Boardissued an Order, dated October 9, 1958, giving the parties 30 days within which tofilebriefs on the exceptions interposed by the Union.On October 29, 1958, the Union's attorney wrote another letter to Respondents'attorney, Baylinson, stating that "in view of the fact that we are once again beingcalled upon to file briefs before the" State Board, "I would like to take this oppor-tunity to request an opportunity to sit down and negotiate a collective bargainingagreement for the employees" for whom the Union was certified "as their collectivebargaining agent in the unit designated by the Board." Baylinson replied by letter,dated November 6, 1958, and admittedly authorized by Charles F. Reichert, 3rd, inwhich Baylinson stated that "my letter to Mr. Davis of September 4, 1958, will fullyanswer your recent letter addressed to me."On November 5, 1958, the Union filed amended charges with the National LaborRelationsBoard, alleging additional unlawful refusals by Respondents to bargain,specifically on September 3 and October 29, 1958.On December 4, 1958, the State Board issued a document, entitled, "Report tothe Court of the Board's Findings Relative to the Question of Jurisdiction." In thisdocument, after reviewing the proceedings, the Board stated that the issue raised bythe Union's exceptionsisthe legalquestionof whether the Respondents are in apositionto challenge the jurisdiction of the forum of their choice; concluded thatthe State Board was not directed by the court to make "such a primary decision";and decided that "this matter must be returned with this report as an issue to bedetermined on Review of Final Order of Pennsylvania LaborRelationsBoard pres-ently pending before your Honorable Court."As of December 11, 1958, the date of the hearing in the instant proceeding, theCourt of Common Pleas had rendered no decision.B. Issues andcontentionsof the partiesIt is the position of the General Counsel that: (1) The proceedings before theState Board establisha prima faciecase as to the exclusive representative status ofthe Unionin anappropriate unit, which has not been rebutted by Respondents, andthat, under applicable Board decisions, the Respondents are required to honor thecertification of the State Board in the same manner as a Board certification; (2) theRespondents have refused to meet and bargain with the Union after said certifica-tion; (3) the pendency of unfair labor practice proceedings before this Board andof further State proceedings in which Respondents were contesting the validity ofthe State Board certification is no defense to Respondents' refusal to meet andbargain with the Union; and (4) the strike, which began on May 1, 1958, wascaused and prolonged by Respondents' unfair labor practices in refusing to bargainwith the Union.The Respondents contend that this Board must first determine the appropriate-ness of the unit before there can be any unlawful refusal to bargain.Althoughgiven the opportunity to do so, Respondents refused to adduce any evidence at theinstant hearing with respect to the inappropriateness of a unit of drivers and helpers,electing to stand on their position that the General Counsel must first adduce evi-52 5 5 4 3-60-vol. 124-'4 34DECISIONS OF NATIONALLABOR RELATIONS BOARDdence that such a unit is appropriate.The Respondents also contend that theState Board certification is invalid because a unit of drivers and helpers is inappro-priate and because the State Board had no jurisdiction in the matter, as Respondentsare engaged in commerce within the meaning of the Act. The Respondents furthercontend that for the foregoing reasons, and because the validity of the State Boardproceedings is still being contested in the State courts and the pendency of unfairlabor practice charges filed with this Board by the Union, there was no unlawfulrefusal to bargain and the strike was not caused by any conduct of Respondents.C. The unlawful refusal to bargain1.The appropriate unit and the Union's exclusive representative status thereinOn March 25, 1958, the Pennsylvania Labor Relations Board certified that, in asecret ballot election conducted by it, the Union had been selected as bargainingrepresentative by a majority of the employees in an appropriate unit of drivers andhelpers, and thereby became the exclusive bargaining representative of all the em-ployees in said unit.On April 28, 1958, the State Board issued a final decision inthis respect, finding Respondents' exceptions to be without merit.This Board hasheld that, absent any irregularity in the election, the same effect should be given tocertifications based upon secret-ballot elections conducted under auspices of re-sponsible State government agencies as to Board certifications.2In finding a unit of drivers and helpers to be an appropriate unit for collective-bargaining purposes, the State Board relied upon and followed the same principlesapplied by this Board in customarily finding such a unit to be appropriate.Thatthe State Board had no jurisdiction because Respondents are engaged in commercewithin the meaning of the Act, does not destroy the fact that a majority of Respond-ents' drivers and helpers selected the Union as their bargaining representative in asecret-ballot election conducted by a responsible State agency.The State agenciesalso had no jurisdiction in the cases cited in the footnote, as the Respondents inthose cases were also engaged in commerce within the meaning of the Act.Re-spondents seek to distinguish the instant case on the ground that in the cited casesthere was no contention "that the election conducted by the" State agency "involvedany irregularity."However, Respondents at no time contended, and do not nowcontend, that there was any "irregularity" in the election. Indeed, in its decisionofMarch 25, 1958, the State Board stated that "the duly appointed watchers inattendance at the election have certified that the election was fairly and impartiallyconducted and that a true and perfect return thereof has been made by the desig-nated Agent of the Board."Respondents at no time took any exception to thisstatement.Nor, as in the cited cases, do Respondents challenge the fact that theState Board, on March 25 and April 28, 1958, certified the Union as the exclusivebargaining representative of Respondents helpers and drivers.The Board has recently reaffirmed its position that truckdrivers who spend amajority of their time in "actual driving," together with their helpers, constitute afunctionally distinct group entitled to separate representation .3Time spent in load-ing and unloading work is considered by the Board to be part of "actual driving." 4Ifind that all truckdrivers and helpers employed by Respondents, excluding allother employees, guards, and supervisors, as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act. I also find that, as a result of an election conducted by theState Board, the Union has been at all times since March 25, 1958, the exclusiverepresentative of all employees in the said appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.2.The refusal to bargainThe evidence pertaining to Respondents' refusal to meet and bargain with theUnion has been set forth in section III A,supra.As soon as the State Board issueditsFinal Decision and Order, in which it found Respondents' exceptions to be with-outmerit,Respondents, through their duly authorized agent, Attorney Baylinson,sDunkirk Broadcasting Corporation.120 NLRB 1588;Bluefield Products &ProvisionCompany,117 NLRB 1660, 1661, 1663.sMaule Industries, Inc.,117 NLRB 1710, 1713, 1715 ;Interchemical Corporation,116NLRB 1443, 1445 ;PainesvilleWorks,etc.,116 NLRB 1784, 1786.'Maule IndustriesandPainesvilleWorkscases,supra. CHARLES F. REICHERT35informed the Union's attorney, by letter dated April 30, 1958, that Respondentsintended to appeal the State Board's Decision to the State courts and that Respond-ents "will not commence any negotiations during the pendency of the appeal," andrequested that Respondents' position in this respect be conveyed to the Union's busi-ness agent, who had threatened to call a strike.On September 3, 1958, the Union'sattorney, by letter addressed to Baylinson, again requested an opportunity to nego-tiate an agreement for the employees in the unit certified by the State Board. Inhis reply letter of September 4, Baylinson pointed out that he was still contestingthe State Board's certification and stated that "we are not obligated to bargain .until thismatter has been finally adjudicated."By letter dated October 29, 1958,the Union's attorney again requested Baylinson for "an opportunity to sit down andnegotiate a collective bargaining agreement." In his reply letter of November 6,Baylinson stated that Respondents' position was fully set forth in his previous letterof September 4.It is thus clear, and I find, that beginning with April 30, 1958, Respondents haveat all times refused to meet and bargain with the Union as the exculsive repre-sentative of the employees in the unit hereinabove found appropriate. It is true, asRespondents contend, that the Board or its agent, the Trial Examiner, may not findan unlawful refusal to bargain unless the Board or said agent first finds that theunit,with respect to which there was such a refusal, is appropriate within themeaning of Section 9(b) of the Act. I have already made such a finding withrespect to the appropriate unit. It is not true, however, as Respondents furthercontend, that the conduct which occurred before I made this unit finding, may notserve as the basis for a finding of an unlawful refusal to bargain.The statutemakes unlawful a refusal to bargain with respect to an appropriate unit; it does notprescribe thatonlythose refusals which occur after a finding has been made as tothe appropriate unit, will be unlawful.And the decisions, affirmed by the courts,in which the Board has at the same time made findings as to the appropriate unitand as to prior unlawful refusals to bargain with respect to said unit, as in thiscase, are legion.Nor is there any merit to Respondents' further contention that there was noobligation to bargain while they were still contesting the State Board certificationand after unfair labor practice charges had been filed with this Board by the Union.The Board and the courts have consistently held that the duty to bargain cannot bepostponed by the pendency of a petition for reconsideration of a certification, bythe filing of a petition for review in the courts, or by the filing of unfair laborpractice charges.5I find that by refusing to bargain with the Union as the exclusive representativeof the employees in the unit, hereinabove found to be appropriate, on and afterApril 30, 1958, and specifically on April 30, September 4, and November 6, 1958,the Respondents have violated Section 8(a)(5) of the Act. I further find that bysuch conduct, the Respondents have also interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of the Act,thereby violating Section8(a)(1).6D. The unfair labor practice strikeAs previously found, on April 30, 1958, Respondents' Attorney Baylinson in-formed the Union's attorney that Jericho, the Union's business agent, had threatenedto call a strike, and requested the Union's attorney to inform Jericho that Respond-ents intended to appeal the State Board's certification to the State courts and thatthe Respondents "will not commence any negotiations during the pendency of theappeal."The following morning, Jericho met two of Respondents' truckdrivers asthey were coming to work, and told them that Respondents would not bargain withtheUnion and that "we were authorized to go on strike." Jericho gave picketsigns to these two employees who thereupon began picketing Respondents' premises.Shortly thereafter, they were joined in the picketing by another employee, a helper,in the unit herein found appropriate.This strike, with intermittent picketing, wasstill in progress on December 11, 4958, the date of the hearing in the instantproceeding.5 See,e.g.,Pasco PackingCo.,115 NLRB 437, 447;The Borden Company,108 NLRB807, 812;N.L.R.B. v. Taormina Company,20.7F. 2d 215 (C.A. 5)..6See,e.g.,Tennessee Coach Company,115 NLRB 677,679;H. Rohtstein& Co., Inc.,120 NLRB 1556. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that the strike, which began on May 1, 1958, was caused and prolonged byRespondents' unfair labor practices in refusing to bargain with the Union, as previ-ously found, and hence is an unfair labor practice strike.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with their business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,Iwill recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondents have refused to bargain with the Union as theexclusive representative of their employees in an appropriate unit, I will recommendthat,upon request, the Respondents bargain collectively with the Union andembody in a signed agreement any understanding which may be reached.Ihave found that the strike, which began on May 1, 1958, and was still inprogress as of the date of the hearing in the instant case, was caused and prolongedby Respondents unfair labor practices in refusing to bargain with the Union.Accord-ingly, I will further recommend that Respondents offer to the striking employees,upon their application,immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority and other rights andprivileges, dismissing, if necessary, any persons hired on or after May 1, 1958, toprovide places for the returning strikers. I will also recommend that Respondentsmake the striking employees whole for any loss of pay they may suffer by reason ofthe Respondents' refusal, if any, to reinstate them, by payment to each of them of asum of money equal to that which each normally would earn as wages during theperiod from 5 days after the date on which the individual employee applies forreinstatement to the date of the Respondents'offer of reinstatement,less his netearnings during such period, in accordance with the formula prescribed in F. W.WoolworthCo., 90 NLRB 289.7Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 470, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization within the meaning of Section 2(5)of the Act.2.All truckdrivers and helpers employed by Respondents, excluding all otheremployees,guards, and supervisors,as defined in the Act,constitute a unit appro-.priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.3.At all times since March 25, 1958, the Union has been the exclusive representa-tive of all employees in the aforestated appropriate unit for the purposes of collec-tive bargaining, within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit on and after April 30, 1958, andspecifically on April 30, September 4, and November 6, 1958, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.5.By said acts the Respondents have interfered with,restrained,and coerced theiremployees in the exercise of rights guaranteed in Section 7 of the Act, thereby engag-ing in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The strike, which began on May 1, 1958, and was still current as of the dateof the hearing in this proceeding,was caused and prolonged by the above unfairlabor practices of Respondents and hence was an unfair labor practice strike.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the. Act.[Recommendations omitted from publication.]7 See, e.g.,Concrete Haulers,Inc., etc.,106 NLRB 690,693-694, enfd. 212 F. 2d 477(C.A. 5) ; Buffalo Arms, Inc.,110 NLRB 816.